Case: 11-40085        Document: 00511533774      Page: 1     Date Filed: 07/08/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            July 8, 2011

                                     No. 11-40085                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



In the Matter of: ROBERT EDWIN JACOBSEN,

                                                  Debtor
------------------------------

ROBERT EDWIN JACOBSEN,

                                                  Appellant

v.

JOHN SRAMEK,
                                                  Appellee



                      Appeal from the United States District Court
                            for the Eastern District of Texas
                                 USDC No. 4:10-CV-117


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The debtor in a bankruptcy proceeding appealed from the district court’s
order that he was not entitled to certain exemptions and that procedural and
evidentiary defects in the bankruptcy court had not occurred. We AFFIRM.

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40085       Document: 00511533774         Page: 2     Date Filed: 07/08/2011



                                      No. 11-40085

       In 2007, Robert Jacobsen filed a petition under Chapter 13 of the
Bankruptcy Code. The Chapter 13 trustee’s motion to convert the case to one
under Chapter 7 was granted. Simultaneously, Jacobsen’s motion to dismiss the
proceedings was denied because of a finding that he was acting in bad faith.
Both the district court and this court affirmed. Jacobsen v. Sramek (In re
Jacobsen), 609 F.3d 647, 649 (5th Cir. 2010).1                In a different appeal, we
sustained the bankruptcy court’s order overruling Jacobsen’s objections to the
proof of claim filed by John and Bernadette Sramek. Jacobsen v. Sramek (In re
Jacobsen), 362 F. App’x 413, 414 (5th Cir. 2010).
       The Srameks are again the creditors participating in this appeal. They
objected to the exemption claimed by Jacobsen for a 2004 Lexus RX 330
automobile. On November 9, 2009, the bankruptcy court found the market value
of that automobile on the date of the bankruptcy petition to exceed the allowable
exemption, resulting in the denial of the exemption for the excess value. The
court also held that because Jacobsen had not listed among his claimed
exemptions on his Bankruptcy Schedule C a second vehicle, a 2001 BMW Z3, but
he had listed the BMW on an amended Schedule B, that Jacobsen was not
entitled to an exemption for that second vehicle.
       Jacobsen appealed from this order, but the district court affirmed on
December 27, 2010.         The issues raised there were these: (1) whether the
Srameks’ objections to the exemptions were properly served because only
Jacobsen and not his wife was served; (2) whether a marital agreement between
Jacobsen and his wife was relevant to the exemptions; and (3) whether the
objections to the testimony from Srameks’ expert on valuation of the vehicles
was properly overruled. The district court found no merit to any of these
arguments and affirmed. The same arguments are made here.

       1
        Jacobsen had an attorney during the appeal we discuss next, but he did not in the case
resulting in the cited published opinion. He is again pro se in the present appeal.

                                              2
   Case: 11-40085   Document: 00511533774      Page: 3   Date Filed: 07/08/2011



                                 No. 11-40085

      As we explained in one of Jacobsen’s earlier appeals, we are a second
appeals court, applying the same review standard to the bankruptcy court’s
orders as did the district court. In re Jacobsen, 609 F.3d at 652. The bankruptcy
court’s conclusions of law are reviewed de novo and its findings of fact are
examined for clear error. Id.
      Jacobsen’s first complaint is that his wife should have received notice of
the Srameks’ objections to the exemptions. The argument arises from the
allegation that his wife was the owner of the BMW for which an exemption was
claimed. The notice of the Srameks’ objections needed to be sent only to the
debtor (Jacobsen), the debtor’s attorney, and the trustee. Fed. R. Bankr. P.
4003(b)(4). There was no defect in the service of the objections.
      Jacobsen next contends that the BMW was his wife’s property. He wished
to introduce evidence of a marital agreement in support of the claim. The
bankruptcy court hearing and order from which this appeal was taken solely
concerned whether Jacobsen was entitled to an exemption on the BMW. He is
not. Issues regarding ownership and the effect of the marital agreement were
not before the bankruptcy court, and they are not before us either.
      The third argument is that the Srameks failed to present competent
evidence of the value of the Lexus. Jacobsen had no evidence of his own on
value.   His objection to the expert at the evidentiary hearing was overruled.
Jacobsen claims the expert failed to view the vehicles and that he must have
been guessing at the condition and mileage. A court has wide discretion in
considering the credentials of experts and the admissibility of evidence. See
Watkins v. Telsmith, Inc., 121 F.3d 984, 988 (5th Cir. 1997). We will reverse
only if the decision is “manifestly erroneous.” Id. Based on the record before us,
we are satisfied that there was no abuse of discretion in allowing the testimony.
      We AFFIRM.



                                        3